Case: 14-40514      Document: 00513564109         Page: 1    Date Filed: 06/24/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                      No. 14-40514                                  FILED
                                                                                June 24, 2016
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk

              Plaintiff - Appellee

v.

MARIO TULIO DE SANTIAGO-GUILLEN, also known as Marco De
Santiago, also known as Marco Guillen-Desantiago, also known as Marco T.
De Santiago, also known as Mario De Santiago-Guillen,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:13-CR-1128-1


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before WIENER, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM:*
       This case returns to us on remand from the Supreme Court, No. 15-6107,
Mario Tulio De Santiago-Guillen v. United States, 136 S. Ct. 1711 (2016). The
Supreme Court vacated our affirmance of the district court’s sentence of De


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40514    Document: 00513564109    Page: 2   Date Filed: 06/24/2016



                                No. 14-40514
Santiago-Guillen and remanded this case to us for further consideration in
light of Molina-Martinez v. United States, 136 S. Ct. 1338 (2016).
      After further consideration, we VACATE the district court’s sentence of
De Santiago-Guillen and REMAND this case to the District Court for the
Southern District of Texas for resentencing consistent with the opinion of the
Supreme Court in Molina-Martinez.




                                      2